Name: Council Regulation (EEC) No 1462/86 of 13 May 1986 fixing the minimum price for soya beans for the 1986/87 marketing year
 Type: Regulation
 Subject Matter: plant product
 Date Published: nan

 21.5.86 Official Journal of the European Communities No L 133/ 19 COUNCIL REGULATION (EEC) No 1462/86 of 13 May 1986 fixing the minimum price for soya beans for the 1986/87 marketing year the common prices each year at the beginning of the marketing year, HAS ADOPTED THIS REGULATION : Article 1 For the 1986/ 87 marketing year, the minimum price for soya beans referred to in Article 2 (6) of Regulation (EEC) No 1491 /85 shall be : (a) 50,67 ECU per 100 kilograms for the Community of Ten ; (b) 35,43 ECU per 100 kilograms for Spain ; (c) 50,67 ECU per 100 kilograms for Portugal . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Por ­ tugal , and in particular Article 89 ( 1 ) and Article 234 (2) thereof, Having regard to Council Regulation (EEC) No 1491 /85 of 23 May 1985 laying down special measures in respect of soya beans (*), and in particular Article 2 (6) thereof, Having regard to the proposal from the Commission (2), Whereas Article 2 (6) of Regulation (EEC) No 1491 / 85 provides that the Council shall fix each year a minimum price for soya beans ; whereas the price is fixed so as to guarantee sales for bean producers at a price as close as possible to the guide price , taking into account market fluctuations and the cost of transporting the beans from the production areas to the processing areas ; Whereas , in order to achieve the abovementioned objective , this minimum price must be fixed for a stan ­ dard quality and a well-defined marketing stage ; Whereas, under Articles 68 and 236 of the Act of Accession, prices in Spain and Portugal have been set at levels differing from that of the common prices ; whereas , pursuant to Article 70 ( 1 ) and Article 238 ( 1 ) of that Act, the Spanish and Portuguese prices should be aligned on Article 2 The price referred to in Article 1 shall apply to beans which meet the criteria referred to in Article 2 of Council Regulation (EEC) No 1461 / 86 of 13 May 1986 fixing the guide price for soya beans for the 1986/87 marketing year (3). The said price shall relate to goods ready for dispatch from the production areas . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 September 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 May 1986 . For the Council The President W. F. van EEKELEN (') OJ No L 151 , 10 . 6 . 1985 , p . 15 . O OJ No C 85 , 14 . 4 . 1986 , p . 20 . ( 3 ) See page 18 of this Official Journal .